ch department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend s date t state v individual w llc x individual dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues e e do you qualify for exemption under sec_501 of the code no for the reasons stated below do you meet the organizational_test under sec_501 of the code no for the reasons stated below facts you were formed as a corporation on s in the state of t your articles of incorporation are silent regarding your purpose upon dissolution your assets shall be distributed to other like-minded nonprofits as directed by your board_of directors your bylaws state you provide the following services to healthcare companies billing legal accounting human resources personnel and support staffing you also provide spiritual emotional and physical support services to patients you are a successor to a for-profit corporation of the same name two individuals v and x each owned percent of the predecessor organization v and x are your sole board members directors letter rev catalog number 47628k your activities are divided amongst three categories medical services managerial administrative services and ministry services each of these services are described in detail below medical services you provide an array of medical services to healthcare companies you contract with for-profit medical companies and provide medical services to patients recently discharged from nursing homes and hospitals you have a medical staffof part-time_employee the medical staff sees patients in their homes the specific services your medical staff provides includes reconciliation of medication safety check of home confirmation that diagnostic tests have been performed and or scheduled review of test results answer patient questions address patient concerns educate the family and or caregiver and visit patients in hospitals to explain your services r full-time employees and full-time employees managerial administrative services you provide managerial administrative services to healthcare companies you have an administrative staff of full-time volunteer your full-time volunteer is x your founder and board member although you have stated that x is a full-time volunteer she receives compensation as a board member the specific managerial administrative services your staff provides includes part-time volunteer and part-time employees contractor e e e e e e performing accounting functions performing human resource functions purchasing medical and office supplies developing and revising all necessary policies and operating procedures establishing and maintaining credit and billing and collection policies establishing and implementing guidelines for the recruitment selection hiring firing compensation terms conditions obligations and privileges of employment or engagement data entry contracting with vendors supporting staff for medical practices and other additional work that is requested by the client ministry services part-time volunteer your ministry team your ministry team consists of counsels patients and coordinates all of the physical support you provide for example you help provide transportation of patients to appointments through ride-hailing services or by transporting them yourself you work with another non-profit organization to have food delivered to patients you coordinate interpreters for the deaf you also provide prayer and emotional support for the patients and their families you help patients obtain medical_supplies equipment not covered by their insurance full-time_employee and you said that all three of your activities are all intertwined and do not exist without the others each activity can be estimated to take percent of your time you submitted a copy of a management services agreement between you and w a for-profit entity you indicated that x is a member of w you said that w does not have any employees but that all of their services are contracted to and performed by you the agreement was approved by v and x for both you and as a representative of w the agreement is effective for years per the agreement you will provide the medical letter rev catalog number 47628k and administrative services discussed above you share office space with w you will lease office furniture furnishings and equipment from w the fees for your services are based on direct costs incurred on behalf of the medical practices plus the lesser_of a percentage of the customers net revenue or a percentage of the practice’s net revenue less refunds rebates owed costs and expenses of clinical personnel office space monthly furniture and equipment lease you said that your managerial and medical services provide the revenue to fund your ministerial services you also said without the revenue we cannot provide the ministry and with out sic the ministry we are just another medical provider all of your revenue comes from your billing and managerial_services you said that if you are granted sec_501 status that you would like to pursue donations and grants law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively of one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals in revrul_72_369 1972_2_cb_245 an organization was formed to provide managerial and consulting services for sec_501 organizations to improve the administration of their charitable programs the organization enters into agreements with unrelated sec_501 organizations to furnish managerial and consulting services on a cost_basis providing managerial and consulting services on a regular basis tor a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely to exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of letter rev catalog number 47628k sec_501 furnishing the services at cost lacks the donative element necessary to establish this activity as charitable in revrul_73_127 1973_1_cb_221 it was found that a nonprofit organization that operates a cut-price retail grocery outlet and allocates a small portion of its earnings to provide on-the-job training the hard-core unemployed does not qualify for exemption from income_tax in revrul_76_94 1976_1_cb_171 it was held that an exempt organization's operation of a retail grocery store as part of its therapeutic program for emotionally disturbed adolescents almost fully staffed by the adolescents and on a scale no larger than was reasonably necessary for the performance of the organization's exempt functions was not unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in american institute for economic research v united_states ct_cl the court considered the status of an organization that provided analysis of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court concluded that the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was more indicative of a business than that of an educational_organization the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and that the organization was not entitled to be regarded as exempt in 70_tc_352 the organization's sole activity was to offer consulting services on rural-related policy and program development to limited-resource organizations for a fee the organization did not limit its clientele to organizations which were themselves organizations described under sec_501 of the code but only to organizations which were either nonprofit or exempt the tees charged were set at or close to cost but were not less than its full cost of providing its services its only source_of_income was from fees for services and those fees were set high enough to recoup all projected costs and to produce a net profit it failed to show it would not be in competition with commercial enterprises the provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the court held that the organization's primary purpose was not educational scientific or charitable but rather was the conduct of an ordinary commercial consulting enterprise in competition with other commercial firms the organization was not operated exclusively for tax-exempt purposes within the meaning of sec_501 in easter house v united_states c1 ct the court found an organization that operated an adoption agency was not exempt under sec_501 of the code the organization was operated for a substantial nonexempt purpose rather than for the exempt purposes of providing educational and charitable services to unwed mothers and children the court stated that adoption services do not in and of themselves constitute an exempt_purpose the court found that the adoption agency was operated in a commercial manner the agency's operation was funded completely by the fixed fees charged to adoptive parents it relied entirely on those fees and sought no funds from federal state or local sources nor engaged in fund raising programs nor did it solicit contributions ultimately the agency was not entitled to tax exempt status on basis that it was not letter rev catalog number 47628k distinguishable from commercial adoption agency the court found that the adoption agency's primary goal was furthering of a business_purpose rather than the advancement of an educational or a charitable purpose in 950_f2d_365 cir the court_of_appeals upheld a tax_court decision tcmemo_1990_484 that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church does not qualify under sec_501 of the code the court found substantial evidence to support a conclusion that the organization's activities furthered a substantial nonexempt purpose including a the organization's operations were presumptively commercial b the organization competed directly with other restaurants and food stores c the organization used profit-making pricing formulas common in the retail food business d the organization engaged in a substantial amount of advertising e the organization's hours of operation were competitive with other commercial enterprises and f the organization lacked plans to solicit donations in 283_fsupp2d_58 d d c due to the commercial manner in which the organization conducted its activities the court held that the organization was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose the court found that the organization operated its conference center in a manner consistent with that of a commercial business among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations application of law you are not described under sec_501 of the code or sec_1_501_c_3_-1 because you do not meet the organizational or operational tests if an organization fails either the organizational or operational_test it cannot qualify as an exempt_organization under sec_501 organizational_test you do not meet the organizational_test because your articles of incorporation do not limit your purposes to one or more exempt purposes as required in sec_1_501_c_3_-1 therefore you are not exempt under sec_501 of the code operational_test you are not operating per sec_1_501_c_3_-1 because you operate for a substantial non- exempt_purpose the majority of your time and funds are spent by providing for-profit medical companies with medical managerial and administrative services you charge ordinary fees to cover your expenses your activities provide a direct benefit to the for-profit entity w the management services agreement between you and w will be in place for at least compensated for services as your board member charitable organizations cannot be operated to benefit insiders such as officers or directors as indicated in sec_1_501_c_3_-1 the words private shareholder or individuals as used in sec_501 refer to persons having a personal and private interest in the activities of the organization as defined under treas reg section a -1 c your activities and expenses supporting the activities of w benefit the private interests of your founders years w’s member x is one of your founders x will be letter rev catalog number 47628k you are very similar to the organization described in revrul_72_369 which states that providing services to other exempt_organizations at cost is not sufficient to characterize the activity as charitable due to the lack of a donative element you are also like the organization in revrul_73_127 several of your activities such as prayer and emotional support to patients are religious and charitable however your primary activities which include managing the administrative and medical services of a for-profit entity for a fee do not fulfill a charitable educational or religious purpose as required by sec_501 of the code you are dissimilar the organization described in revrul_76_94 because the operation of your medical managerial and administrative services are your primary functions and your charitable and religious programs are incidental to your non-exempt activities as held in better business bureau of washington d c inc a single non-exempt purpose if substantial will preclude tax exemption under sec_501 of the code the provision of medical managerial and administrative services are your primary activities these activities further substantial non-exempt purposes therefore you are not operating exclusively for an exempt_purpose and are not exempt under sec_501 you are similar to the organization described in the american institute for economic research you provide services to for-profit medical practices who are in competition with other for-profit medical practices your primary source of revenue is fees for services like the organization in this case you have a significant non- exempt_purpose which is not incidental to your exempt purposes like the organization described in b s w group inc you conduct services in competition with other commercial firms like the organization in that ruling your primary purpose is not educational scientific or charitable therefore you are not operated exclusively for tax-exempt purposes within the meaning of sec_501 you are similar to the organization described in easter house because the provision of services for a fee without more does not constitute an exempt_purpose your activities are not carried out exclusively to accomplish a tax-exempt purpose under sec_501 of the code you are like the organization described in living faith inc where the court found that the organization was exhibiting a substantial nonexempt purpose your provision of services for a fee is in direct competition with other for-profit providers of similar services you did not indicate that you offer below-cost services to your clients the financial data you submitted showed that all of your income is from fees for services rendered you are not currently supported by gifts grants and charitable_contributions from the general_public you are operated in a manner indistinguishable from a commercial enterprise in fact you were previously operated as a for-profit business by operating in the manner described you are furthering a substantial non-exempt purpose and fail to qualify for exemption under sec_501 of the code you are operated for a substantial non-exempt purpose similar to the organization described in airlie foundation your provision of medical managerial and administrative services for a fee directly competes with other providers of similar services like an ordinary business your services are generally available to any individual or organization willing to pay your fees letter rev catalog number 47628k conclusion based on the facts and information submitted you fail both the organizational and operational tests your articles of incorporation are silent regarding your purposes causing you to fail the organizational_test your activities further substantial non-exempt purposes any charitable activities you conduct are incidental to your overall non-exempt purposes you also serve the private interests of your board members as owners of w rather than public interests accordingly you do not qualify for exemption as an organization described in sec_501 of the code if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the letter rev catalog number 47628k law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
